DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 8 to Pg. 10 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Stassinopoulos is instead aggregating and managing data received from a plurality of nodes using a network/central monitoring device.
	Applicant’s arguments have been considered and are persuasive with respect to determining step. Examiner resubmits a 2nd Non-Final Rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 12, 14, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyganski et al. (US 2005/0213586), hereafter referred to as “Cyganski”, in view of Bilger et al. (US 9,584,180), hereafter referred to as “Bilger”.

Regarding claim 1, Cyganski discloses: 
A network monitoring method comprising:
monitoring, at a network node (e.g. PEP; Fig. 3; [0069]), one or more object-level statistics (e.g. RTTleft, RTTright; [0069]) for each of one or more objects (e.g. data; Fig. 3; [0069]) exchanged between a client end point (e.g. computer A; Fig. 3) and a server end point (e.g. computer B; Fig. 3) through a network connection (Fig. 3), the network node (e.g. PEP; Fig. 3; [0069]) being located between the client end point (e.g. computer A; Fig. 3) and the server end point (e.g. computer B; Fig. 3);
determining, without a measurement at the client end point and without a measurement at the server end point, one or more quality of service (QoS) metrics (e.g. round trip time can compared to latency; [0069]; [0140]) for each of the one or more objects (e.g. data; [0069]), the one or more QoS metrics (e.g. round trip time can compared to latency; [0069]; [0140]) derived from the object-level statistics (e.g. RTTleft, RTTright; [0069]) for respective one of the one or more objects (e.g. data; Fig. 3; [0069], “When a PEP 200 is located midstream as depicted in FIG. 3, the RTT estimation can be done on both sides of the router. Referring to these RTT estimates as RTTleft and RTTright, RTTleft is estimated using data flowing from device B to device A and ACKs flowing from A-B. Similarly, RTTright can be estimated using the flows in the opposite direction. As a result of this split RTT estimation, the total RTT for a flow is the sum of RTT estimates on both sides of the PEP...;” [0140], “IP-VBR can provide high QoS (such as obtained by IP-ABR) by having an agent (either human or automated) establish the round-trip propagation delays between various sites of primary interest and ‘write’ the values of TCP window sizes that should be used when making a connection to these sites into the router table of the end point computers...”).
Cyganski doesn’t disclose, but Bilger teaches:
performing a network diagnostic of a network condition of the network connection using the one or more QoS metrics (Col. 8, ll. 12-17, “...the SW Tools provide for quantitative and visual metrics on network condition and/or performance, including...latency detection...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router as taught by Cyganski with the inclusion of software tools providing for quantitative and visual metrics on network condition and/or 

Regarding claim 3, Cyganski-Bilger discloses the method of claim 1, however Cyganski teaches:
wherein the monitoring of the one or more object-level statistics includes continuously monitoring the one or more object-level statistics (e.g. RTTleft, RTTright; [0069]) for each of the one or more objects (e.g. data; Fig. 3; [0069], “When a PEP 200 is located midstream as depicted in FIG. 3, the RTT estimation can be done on both sides of the router. Referring to these RTT estimates as RTTleft and RTTright, RTTleft is estimated using data flowing from device B to device A and ACKs flowing from A-B. Similarly, RTTright can be estimated using the flows in the opposite direction. As a result of this split RTT estimation, the total RTT for a flow is the sum of RTT estimates on both sides of the PEP...”)., and
the determining of the one or more QoS metrics includes continuously deriving the one or more QoS metrics (e.g. round trip time can compared to latency; [0069]) for each of the one or more objects (e.g. data; [0069]) from the one or more object-level statistics (e.g. RTTleft, RTTright; [0069]) for respective one of the one or more objects (e.g. data; [0069]).

Regarding claim 12, Cyganski discloses:
A network monitoring apparatus (Fig. 3) comprising:
a processor ([0093]) configured to monitor, at a network node (e.g. PEP; Fig. 3; [0069]), one or more object-level statistics (e.g. RTTleft, RTTright; [0069]) for each of one or more objects (e.g. data; Fig. 3; [0069]) exchanged between a client end point (e.g. computer A; Fig. 3) and a server end point (e.g. computer B; Fig. 3) through a network connection (Fig. 3), the network node being located between the client end point (e.g. computer A; Fig. 3) and the server end point (e.g. computer B; Fig. 3);
the processor being further configured to determine, without a measurement at the client end point and without a measurement at the server end point, one or more quality of service (QoS) metrics (e.g. round trip time can compared to latency; [0069]; [0140]) for each of the one or more objects (e.g. data; [0069]), the one or more QoS metrics (e.g. round trip time can compared to latency; [0069]; [0140]) derived from the object-level statistics (e.g. RTTleft, RTTright; [0069]) for respective one of the one or more objects (e.g. data; Fig. 3; [0069], “When a PEP 200 is located midstream as depicted in FIG. 3, the RTT estimation can be done on both sides of the router. Referring to these RTT estimates as RTTleft and RTTright, RTTleft is estimated using data flowing from device B to device A and ACKs flowing from A-B. Similarly, RTTright can be estimated using the flows in the opposite direction. As a result of this split RTT estimation, the total RTT for a flow is the sum of RTT estimates on both sides of the PEP...;” [0140], “IP-VBR can provide high QoS (such as obtained by IP-ABR) by having an agent (either human or automated) establish the round-trip propagation delays between various sites of primary interest and ‘write’ the values of TCP window sizes that should be used when making a connection to these sites into the router table of the end point computers...”).
Cyganski doesn’t disclose, but Bilger teaches:
perform a network diagnostic of a network condition of the network connection using the one or more QoS metrics (Col. 8, ll. 12-17, “...the SW Tools provide for quantitative and visual metrics on network condition and/or performance, including...latency detection...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router as taught by Cyganski with the inclusion of software tools providing for quantitative and visual metrics on network condition and/or performance including latency detection as taught by Bilger because these metrics are stored and relied to find quality of service metrics as specified by software tools, thus offering an intuitive way of visualizing quality of service metrics.

With regard to claim 14, the instant claim presents additional limitations similar to those of claim 3, and is thus rejected for similar reasons as presented with regard to claim 3.

Regarding claim 26, Cyganski discloses:
A network monitoring method comprising:
monitoring, at a network node (e.g. PEP; Fig. 3; [0069]) within a network of an internet service provider, one or more object-level statistics (e.g. RTTleft, RTTright; [0069]) for each of the one or more objects (e.g. data; Fig. 3; [0069]) exchanged between a client end point (e.g. computer A; Fig. 3) and a server end point (e.g. computer B; Fig. 3) through a network connection (Fig. 3), the network node (e.g. PEP; Fig. 3; [0069]) being located between the client end point (e.g. computer A; Fig. 3) and the server end point (e.g. computer B; Fig. 3);
determining, without a measurement at the client end point and without a measurement at the server end point, one or more quality of service (QoS) metrics (e.g. round trip time can compared to latency; [0069]; [0140]) for each of the one or more objects (e.g. exchange of data; [0069]), the one or more QoS metrics (e.g. round trip time can compared to latency; [0069]; [0140]) derived from the object-level statistics (e.g. RTTleft, RTTright; [0069]) for respective one of the one or more objects (e.g. exchange of data; Fig. 3; [0069], “When a PEP 200 is located midstream as depicted in FIG. 3, the RTT estimation can be done on both sides of the router. Referring to these RTT estimates as RTTleft and RTTright, RTTleft is estimated using data flowing from device B to device A and ACKs flowing from A-B. Similarly, RTTright can be estimated using the flows in the opposite direction. As a result of this split RTT estimation, the total RTT for a flow is the sum of RTT estimates on both sides of the PEP...;” [0140], “IP-VBR can provide high QoS (such as obtained by IP-ABR) by having an agent (either human or automated) establish the round-trip propagation delays between various sites of primary interest and ‘write’ the values of TCP window sizes that should be used when making a connection to these sites into the router table of the end point computers...”).
Cyganski doesn’t disclose, but Bilger teaches:
performing a network diagnostic of a network condition of the network connection using the one or more QoS metrics (Col. 8, ll. 12-17, “...the SW Tools provide for quantitative and visual metrics on network condition and/or performance, including...latency detection...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router as taught by Cyganski with the inclusion of software tools providing for quantitative and visual metrics on network condition and/or performance including latency detection as taught by Bilger because these metrics are stored and relied .

Claim(s) 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cyganski et al. (US 2005/0213586), in view of Bilger et al. (US 9,584,180), as applied to claim(s) 1, 3, 12, 14, and 26, in further view of Strowes (Non-Patent Literature: “Passively measuring TCP round-trip times;” Published 2013), hereafter referred to as “Strowes”.

Regarding claim 2, Cyganski-Bilger discloses the method of claim 1. Cyganski in view of Bilger doesn’t teach, but Strowes teaches:
the monitoring of the one or more object-level statistics for each of the one or more objects includes passively monitoring the one or more object-level statistics for each of the one or more objects (Pg. 1, “...TCP stacks on end hosts optimized for high performance by passively measuring network RTTs using widely deployed TCP timestamp options carried in TCP headers...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router and software tools providing for quantitative and visual metrics on network condition and/or performance including latency detection as taught by Cyganski, and Bilger with the inclusion of passively measuring network RTTs using widely deployed TCP timestamp options carried in TCP headers as taught by Strowes because measuring and monitoring network round trip time allows network operators and end users to understand their network performance and help optimize their environment and it helps businesses understand the responsiveness of their services to sections of their user base.

With regard to claim 13, the instant claim presents additional limitations similar to those of claim 2, and is thus rejected for similar reasons as presented with regard to claim 2.


Claim(s) 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cyganski et al. (US 2005/0213586), in view of Bilger et al. (US 9,584,180), as applied to claim(s) 1, 3, 12, 14, and 26, in further view of Srinivasan et al. (US 2009/0150857), hereafter referred to as “Srinivasan" .

Regarding claim 4, Cyganski-Bilger discloses the method of claim 1. Cyganski in view of Bilger doesn’t teach, but Srinivasan teaches:
wherein the one or more object-level statistics includes at least one of a start time of an object request (e.g. start-time; [0073]), an end time of an object request (e.g. end-time; [0073]), a start time of an object response (e.g. response latency; [0073]), an end time of the object response (e.g. end-to-end latency; [0073]) and a data size of the object response (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router and software tools providing for quantitative and visual metrics on network condition and/or performance including latency detection as taught by Cyganski, and Bilger with the inclusion of obtaining statistics at a per-transaction basis including the start-time and end-time as taught by Srinivasan because the start-time of a transaction identifies the beginning of the monitoring interval and the end-time of a transaction identifies the end of the monitoring interval.

With regard to claim 15, the instant claim presents additional limitations similar to those of claim 4, and is thus rejected for similar reasons as presented with regard to claim 4. 

Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cyganski et al. (US 2005/0213586), in view of Bilger et al. (US 9,584,180), as applied to claim(s) 1, 3, 12, 14, and 26, in further view of Sridhar et al. (US 2020/0112876), hereafter referred as “Sridhar”.

Regarding claim 5, Cyganski-Bilger discloses the method of claim 1, however Sridhar teaches:
wherein the one or more QoS metrics include at least one of a time to first byte (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), a time to last byte (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), a time to download (e.g. web download time; [0094]), and an application-layer throughput (e.g. throughput; [0094]) for each of the one or more objects (e.g. traffic; [0094], “A method for the implementation of the congestion management through selective traffic shaping is described below with reference to a simple case where Throughput and end-to-end RTT between the core network and the UE is used as a measure of application QoE metric. The same or similar principles would apply if any other application specific QoE metric (for example, Video QoE metric, and/or Voice MOS scores, Web download time, or the like) were used as a substitute for end-to-end RTT”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router and software tools providing for quantitative and visual metrics on network condition and/or performance including latency detection as taught by Cyganski, and Bilger with the inclusion of application specific QoE metrics such as throughput and web download time as taught by Sridhar because to process this data to make a determination of whether the cell is congested and that the data flow would benefit from further shaping by the at least one shaper.

With regard to claim 16, the instant claim presents additional limitations similar to those of claim 5, and is thus rejected for similar reasons as presented with regard to claim 5.

Claim(s) 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cyganski et al. (US 2005/0213586), in view of Bilger et al. (US 9,584,180), as applied to claim(s) 1, 3, 12, 14, and 26, in further view of Schilling et al. (US 2003/0084146), hereafter referred to as “Schilling”

Regarding claim 7, Cyganski-Bilger discloses the network monitoring method of claim 1. Cyganski in view of Bilger doesn’t teach, but Schilling teaches:
the performing of the network diagnostic of the network condition of the network connection includes comparing the one or more QoS metrics with one or more predetermined thresholds, respectively ([0030], “The threshold tables 208 may be used to compare the data generated by the diagnostic programs 184 to preselected threshold values. The threshold values may cover a wide range of parameters that are analyzed by the diagnostic programs 184. These parameters may include latency values of data paths including specific portions of data paths...The threshold tables 208 may output data indicating the parameter that has exceed the preselected threshold, the measured data value and the threshold value”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router and software tools providing for quantitative and visual metrics on network condition and/or performance including latency detection as taught by Cyganski, and Bilger the inclusion of comparing the data generated by the diagnostic programs to preselected threshold values as taught by Schilling because the preselected threshold values may be indicators of minimum performance.

With regard to claim 18, the instant claim presents additional limitations similar to those of claim 7, and is thus rejected for similar reasons as presented with regard to claim 7.

Claim(s) 9-10, 20-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cyganski et al. (US 2005/0213586), in view of Bilger et al. (US 9,584,180), as applied to claim(s) 1, 3, 12, 14, and 26, in further view of Peng et al. (US 10,581,664), hereafter referred to as “Peng”.

Regarding claim 9, Cyganski-Bilger discloses the network monitoring method of claim 1. Cyganski in view of Bilger doesn’t teach, but Peng teaches:
wherein 
the performing of the network diagnostic of the network condition of the network connection includes calculating one or more representative values of the one or more QoS metrics based on the one or more QoS metrics determined over a predetermined time period, respectively, and performing the network diagnostic of the network condition of the network connection based on the one or more representative values (Col. 4, ll. 51-65, “...implement a heuristic model to calculate the QoE for an individual subscriber, based on the performance of services used by that subscriber during a defined time interval or set of time intervals...The QoE score can be used to analyze trends in QoE over time, or to compare QoE between different subscriber populations...;” Col. 8, ll. 16-28, “QoE is an index, calculated based on the transaction records of a subscriber during a time interval, such as for a single hour, a single day or a week – using time aggregator 136. This index can be used as an indicator of the user’s experience, and for comparative analyses of groups of users...The QoE index reflects the computed scores and weights of a set of QoE contributors, considering the usage volume and the ratio of success versus failure transactions, which results in a set of scores and weights for each contributor”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router and software tools providing for quantitative and visual metrics on network condition and/or performance including latency detection as taught by Cyganski, and Bilger with the inclusion of calculating the QoE for an individual subscriber and compare QoE between different subscriber populations as taught by Peng because the QoE index be used as an indicator of the user’s experience, and for comparative analyses of groups of users.

Regarding claim 10, Cyganski-Bilger-Peng discloses the method of claim 9, however Peng teaches:
wherein the performing of network diagnostic of the network condition of the network connection based on the one or more representative values includes comparing the one or more representative values with one or more predetermined thresholds, respectively (Col. 4, ll. 51-65, “...The QoE scores can also be used to identify abnormal network performance, by detecting unexpected decreases in QoE values using intelligent thresholding, which includes the ability to initiate a self-learning threshold that will adapt to temporal patterns in the network data”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router and software tools providing 

With regard to claim 20, the instant claim presents additional limitations similar to those of claim 9, and is thus rejected for similar reasons as presented with regard to claim 9.

With regard to claim 21, the instant claim presents additional limitations similar to those of claim 10, and is thus rejected for similar reasons as presented with regard to claim 10.

Regarding claim 25, Cyganski-Bilger discloses the method of claim 1. Cyganski in view of Bilger doesn’t teach, but Peng teaches:
wherein 
performing the network diagnostic of the network condition of the network connection further includes using one or more Quality of Experience (QoE) metrics (Col. 4, ll. 51-65, “...implement a heuristic model to calculate the QoE for an individual subscriber, based on the performance of services used by that subscriber during a defined time interval or set of time intervals...The QoE score can be used to analyze trends in QoE over time, or to compare QoE between different subscriber populations...;” Col. 8, ll. 16-28, “QoE is an index, calculated based on the transaction records of a subscriber during a time interval, such as for a single hour, a single day or a week – using time aggregator 136. This index can be used as an indicator of the user’s experience, and for comparative analyses of groups of users...The QoE index reflects the computed scores and weights of a set of QoE contributors, considering the usage volume and the ratio of success versus failure transactions, which results in a set of scores and weights for each contributor”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router and software tools providing for quantitative and visual metrics on network condition and/or performance including latency detection as .

Claim(s) 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cyganski et al. (US 2005/0213586), in view of Bilger et al. (US 9,584,180), and Peng et al. (US 10,581,664), as applied to claim 10 and 21, in further view of Ganesan (US 2017/0339040), hereafter referred to as “Ganesan”.

Regarding claim 11, Cyganski-Bilger-Peng discloses the method of claim 10. Cyganski in view of Bilger, and in further view of Peng doesn’t teach, but Ganesan teaches:
the performing of the network diagnostic of the network condition of the network connection based on the one or more representative values further includes determining a root cause of the network condition of the network connection according to a result of the comparing of the one or more representative values with the one or more predetermined thresholds, respectively ([0001], “...a method and a system for network diagnostic tests to determine a cause of poor service performance for an Internet connection. In particular, the present disclosure provides a system and method for remotely measuring network metrics, such as, throughput performance, packet loss rate, latency and the like, between various network devices on the in-home network to determine a root cause of the performance issue”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router, software tools providing for quantitative and visual metrics on network condition and/or performance including latency detection, and calculating the QoE for an individual subscriber and compare QoE between different subscriber populations as taught by Cyganski, Bilger, and Peng with the inclusion of measuring network metrics to determine a root cause of the performance issue as taught by Ganesan because the performance issue may be resolved through hardware and/or software means.

With regard to claim 22, the instant claim presents additional limitations similar to those of claim 11, and is thus rejected for similar reasons as presented with regard to claim 11.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Claim(s) 9-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cyganski et al. (US 2005/0213586), in view of Bilger et al. (US 9,584,180), as applied to claim(s) 1, 3, 12, 14, and 26, in further view of Wen (US 7,509,229), hereafter referred to as “Wen”.

Regarding claim 23, Cyganski-Bilger discloses the method of claim 1. Cyganski in view of Bilger doesn’t teach, but Wen teaches:
determining a root cause of the network condition of the network connection using the one or more QoS metrics (Abstract, “...The first and second correlation coefficients for each network performance metric represent correlation between that network performance metric and durations of network connections. The network performance metric that has a largest associated r.sub.pm value of all statistically significant r.sub.pm values computed is selected as representing the probable root cause of the duration outliers...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router and software tools providing for quantitative and visual metrics on network condition and/or performance including latency detection as taught by Cyganski, and Bilger with the inclusion of making correlation between that network performance metric and durations of network connection and selecting the network performance metric that has a largest associated r.sub.pm value of all statistically significant r.sub.pm values computed as representing the probable root cause of the duration outliers as taught by Wen because the software tools to automate to identify the root cause of the network connection of the network connection using the one or more QoS metrics.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Claim(s) 9-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cyganski et al. (US 2005/0213586), in view of Bilger et al. (US 9,584,180), as applied to claim(s) 1, 3, 12, 14, and 26, in further view of Scarpelli et al. (US 2010/0050023), hereafter referred to as “Scarpelli”.

Regarding claim 24, Cyganski-Bilger discloses the method of claim 1. Cyganski in view of Bilger doesn’t teach, but Scarpelli teaches:
determining a root cause of network degradation of the network connection using the one or more QoS metrics ([0027], “...According to embodiments disclosed herein, a performance monitoring system may employ data metrics to monitor these network resources and their performances such as...network connection time...;” [0032], “...Embodiments disclosed herein can perform selective, intelligent, on-demand, comparisons to find a root cause, substantially reducing the time needed for IT operators to isolate the root cause of service degradation...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify RTT estimation done on both sides of the router and software tools providing for quantitative and visual metrics on network condition and/or performance including latency detection as taught by Cyganski, and Bilger with the inclusion of performing selective, intelligent, on-demand, comparisons to find a root cause of service degradation as taught by Scarpelli because the software tools to automate to identify a root cause of network degradation of the network connection using the one or more QoS metrics.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        







/L.T.D/
Examiner, Art Unit 2444